Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  June 10, 2016                                                                      Robert P. Young, Jr.,
                                                                                                Chief Justice

  149516                                                                              Stephen J. Markman
                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
  BONNIE BLACK, as Next Friend of JESSICA                                                  Joan L. Larsen,
  BITNER, a Minor,                                                                                   Justices
             Plaintiff-Appellee,
  v                                                        SC: 149516
                                                           COA: 312379
                                                           Wayne CC: 11-010645-NO
  WILLIAM SHAFER, MARY SHAFER, and
  IAN GEARHART,
           Defendants,
  and
  ANTHONY SHAFER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, leave to appeal having been granted, and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE the March
  25, 2014 judgment of the Court of Appeals, and we REINSTATE the June 8, 2012 order
  of the Wayne Circuit Court granting summary disposition in favor of defendant Anthony
  Shafer. “To establish a prima facie case of negligence, a plaintiff must introduce
  evidence sufficient to establish that (1) the defendant owed a duty to the plaintiff, (2) the
  defendant breached that duty, (3) the defendant's breach was a proximate cause of the
  plaintiff's injuries, and (4) the plaintiff suffered damages.” Latham v Nat’l Car Rental
  Sys, Inc, 239 Mich. App. 330, 340 (2000). Assuming that the defendant owed the plaintiff
  a legal duty and that duty was breached, the plaintiff’s claim fails as a matter of law
  because the plaintiff cannot establish that any such breach constituted a proximate cause
  of the plaintiff’s injuries.

         “ ‘Proximate cause’ is a legal term of art that incorporates both cause in fact and
  legal (or ‘proximate’) cause.” Craig v Oakwood Hosp, 471 Mich. 67, 86 (2004). This
  Court has defined “proximate cause” as “that which in a natural and continuous sequence,
  unbroken by any new, independent cause, produces the injury, without which such injury
  would not have occurred.” McMillian v Vilet, 422 Mich. 570, 576 (1985). “An
                                                                                                               2

intervening cause breaks the chain of causation and constitutes a superseding cause which
relieves the original actor of liability, unless it is found that the intervening act was
‘reasonably foreseeable.’ ” Id. If reasonable minds could not differ regarding the
proximate cause of a plaintiff’s injury, courts should decide the issue as a matter of law.
Farmer v Christensen, 229 Mich. App. 417, 424 (1998).

        In the instant case, the defendant’s conduct pertaining to the shotgun did not
constitute a proximate cause of the plaintiff’s injury, as Ian Gearhart’s subsequent actions
in picking up the shotgun again after he returned to the garage, cycling a shell in the
chamber of the shotgun, and pulling the trigger constituted an intervening cause of the
plaintiff’s injury, which broke the chain of causation and relieved the defendant of any
liability. Gearhart’s intervening conduct with regard to the shotgun was not reasonably
foreseeable. Thus, because reasonable minds could not differ that the plaintiff cannot
establish causation under the specific circumstances of this case, her claim fails as a
matter of law. In light of this disposition, we decline to address the remaining issues
presented in our order granting leave to appeal.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 10, 2016
       t0608
                                                                             Clerk